Dissenting Opinion.
Coffey, C. J.
— I regret my inability to concur with my brethren in so much of the opinion in this case as holds that the statute therein set out confers the right to regulate the price at which natural gas shall be furnished.
This statute confers upon the boards of trustees of towns and the common councils of cities the power to regulate the safe supply, the safe distribution, and safe consumption of natural gas, but this does not, in • my opinion, include the right to regulate the price at which it shall be sold.